Title: To Thomas Jefferson from John H. Craven, 10 October 1807
From: Craven, John H.
To: Jefferson, Thomas


                        
                            Dr Sir
                     
                            Milton oct 10th. [0]7
                        
                        I this moment receivd yours of the 4th. and have not time before the mail Closes to give you a Satisfactory
                            answer I have vewd the land proposed to be Cleard and am not So wel pleasd with it as I expected to be, from the line you
                            have run not going So far up the mountain as I expected, there is two poore Stony redges which I Shall have to run round
                            as I only want tobacco land I Should be glad to take the bottom from the fork of the park and Colly branch up to Mr
                            bacons hous as part you wil want it Cleard and one Crop of tobacco wil be the best preperation it Can have for timothy
                            there would not be more than two acres of it we have been very dry Since you left monticello it is almost impossible to
                            get wheat Sown I think we Shall have a very bad Chance for a Crop another year I am with respect your most obedent Ser
                        
                            John H Craven
                     
                        
                    